


Exhibit 10.12


DESCRIPTION OF COMPENSATION OF DIRECTORS
 
First Data Corporation (Company) directors do not receive compensation. However,
all of the directors of the Company are also directors of the Company’s parent
company, First Data Holdings Inc. (Holdings).  The Governance, Compensation and
Nominations Committee (Committee) of the Board of Directors of Holdings approved
an annual cash retainer of $40,000, payable in semi-annual installments, for
each non-employee director of Holdings associated with Kohlberg Kravis Roberts &
Co. (KKR). The Committee also approved compensation for each director of
Holdings not employed by Holdings or affiliates of KKR as follows:


•
At the time of their appointment, a one-time grant of 500,000 options to
purchase shares of common stock of Holdings pursuant to the 2007 Stock Incentive
Plan for Key Employees of First Data Corporation and Its Affiliates (Incentive
Plan), with a strike price equal to the Fair Market Value at the time of grant
to vest in equal annual installments on the first three anniversaries of the
grant date.



•
Annual grant of restricted stock of Holdings equivalent in value to $125,000,
both at the time of their appointment and during the first quarter of each
subsequent calendar year during which they continue to serve pursuant to the
Incentive Plan on the following terms:



◦
20% vesting upon later of end of lockup period following an Initial Public
Offering, and one year from the grant date;

◦
40% vesting upon later of end of lockup period following an Initial Public
Offering, and two years from the grant date;

◦
40% vesting upon later of end of lockup period following an Initial Public
Offering, and three years from the grant date;

◦
Forfeiture of unvested awards upon termination of Board service for any reason
other than Death or Disability; and

◦
In the event of Death or Disability, Holdings shall exercise call rights and pay
100% of the fair market value for unvested awards.



•
Annual cash retainer of $75,000 to be paid in quarterly installments on the
first day of each calendar quarter.



All cash compensation may be deferred under the First Data Holdings Inc. 2008
Non-Employee Director Deferred Compensation Plan based upon the election made
prior to each calendar year by each director. All amounts deferred will accrue
earnings based on the performance of Holdings common stock and be paid to the
director upon termination of the director’s service, subject to acceleration of
the payout under certain circumstances.








